Atkinson, J.
1. There was sufficient evidence to authorize a charge on the subject of positive and negative testimony, and the charge given on that subject was not misleading or illegal.
2. The newly discovered evidence was merely cumulative and impeaching in character, and was not such as to require a new trial.
3. The evidence was sufficient to authorize the verdict, and there was no error in overruling the motion for new trial on any of the grounds therein taken. Judgment affirmed.

All the Justices concur.